


116 HR 7639 IH: To impose sanctions with respect to Turkey’s acquisition of the S-400 air and missile defense system.
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7639
IN THE HOUSE OF REPRESENTATIVES

July 16, 2020
Mr. Kinzinger (for himself, Ms. Spanberger, and Mr. McCaul) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, Oversight and Reform, the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To impose sanctions with respect to Turkey’s acquisition of the S-400 air and missile defense system.


1.Determination and imposition of sanctions with respect to Turkey’s acquisition of the S-400 air and missile defense system
(a)Findings and sense of Congress
(1)FindingsCongress makes the following findings: (A)The Government of Turkey acquired the S-400 air and missile defense system from the Russian Federation beginning on July 12, 2019.
(B)Such acquisition was facilitated by Turkey’s Presidency of Defense Industries (SSB). (2)Sense of CongressIt is the sense of Congress that it is in the national security interest of the United States—
(A)to deter aggression against North Atlantic Treaty Organization (NATO) allies by the Russian Federation or any other adversary; (B)to continue to work with NATO allies to ensure they meet their alliance defense commitments, including through adequate and efficient investments in national defense;
(C)to work to maintain and strengthen the democratic institutions and practices of all NATO allies, in accordance with the goals of Article 2 of the North Atlantic Treaty; (D)to ensure that Turkey remains a critical NATO ally and important military partner for the United States, contributing to key NATO and United States missions and providing support for United States military operations and logistics needs;
(E)to assist NATO allies in acquiring and deploying modern, NATO-interoperable military equipment and reducing their dependence on Russian or former Soviet-era defense articles; (F)to promote opportunities to strengthen the capacity of NATO member states to counter Russian malign influence; and
(G)to enforce fully the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 22 U.S.C. 9401 et seq.), including by imposing sanctions with respect to any person that the President determines knowingly engaged in a significant transaction with a person that is part of, or operates for or on behalf of, the defense or intelligence sectors of the Government of the Russian Federation, as described in section 231 of that Act. (b)DeterminationThe acquisition by the Government of Turkey of the S-400 air and missile defense system from the Russian Federation beginning on July 12, 2019, shall constitute a significant transaction as described in section 231 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9525).
(c)SanctionsNot later than 30 days after the date of the enactment of this Act, the President shall impose five or more of the sanctions described in section 235 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9529) with respect to the Government of Turkey’s acquisition of the S-400 air and missile defense system from the Russian Federation. (d)Exception relating to importation of goods (1)In generalNotwithstanding any other provision of this section, the authorities and requirements to impose sanctions under this section shall not include the authority or a requirement to impose sanctions on the importation of goods.
(2)Good definedIn this subsection, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data. (e)TerminationThe President may terminate the imposition of sanctions required under this section with respect to a person if the President submits to the appropriate congressional committees a certification that—
(1)the Government of Turkey and any person acting on its behalf no longer possesses the S-400 air and missile defense system and no such system or successor system is operated or maintained by Russian nationals, or persons acting on behalf of the Government of the Russian Federation, in Turkey; and  (2)the President has received reliable assurances from the Government of Turkey that the Government of Turkey will not knowingly engage, or allow any foreign person to engage on its behalf, in any activity subject to sanctions under section 231 of the Countering America’s Adversaries Through Sanctions Act in the future.

